Per Curiam : When this case was before the court at the April Term, 1865, we were in great doubt whether the road was described in the order laying it out, with sufficient accuracy and certainty to make its location possible, and as the case had to be sent back upon another point, we directed the testimony of competent surveyors upon this question. In taking this testimony, the court allowed the witnesses, against the objections of the appellants, to testify from the description in the alternative mandamus, and from a plat annexed thereto, instead of confining them to the description contained in the order laying out the road. The witnesses should have been permitted to speak only as to the description contained in the order. If that was void for uncertainty, no mandamus can issue. Judgment reversed.